



Exhibit 10.4
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
February 14, 2019 by and between The New Home Company Inc. (the “Company”) and
Thomas Redwitz (“Consultant”).
RECITALS
A.    Consultant currently serves as Chief Investment Officer of the Company.
B.    Consultant desires to resign, and the Company and Consultant mutually
desire to transition Consultant’s role with the Company from that of Chief
Investment Officer of the Company to that of a non-employee consultant to the
Company, effective as of March 1, 2019 (the “Transition Date”).
C.    Consultant and the Company (i) previously agreed, pursuant to that certain
Separation and Release Agreement by and between the Company and Consultant
effective as of February 14, 2019 (the “Separation Agreement”) that, effective
as of the Transition Date, the employment agreement by and between the Company
and Consultant, dated January 30, 2014, as amended by those certain amendments
dated February 16, 2017, March 23, 2017 and February 16, 2018 (collectively, the
“Employment Agreement”), shall terminate, and neither the Company nor Consultant
shall have any further obligations thereunder except as expressly provided in
the Separation Agreement and (ii) mutually desire that Consultant will cease to
be an employee of the Company and will thereupon become an independent
contractor of the Company performing consulting services.
D.    Consultant desires to perform such services on the terms and conditions
set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Consultant hereby agree as follows:
1.Term. The term of this Agreement shall be for a period commencing as of the
Transition Date and ending on the one-year anniversary thereof (the “Initial
Termination Date”) and shall include any extensions pursuant to the following
sentences of this Section 1 (collectively, the “Consulting Period”). The
Consulting Period may be extended for such appropriate period of time as the
parties may agree. Notwithstanding the foregoing, either party hereto may
terminate the Consulting Period and Consultant’s services hereunder at any time,
for any reason or no reason.
2.Services.
(a)    During the Consulting Period, Consultant shall provide consulting
services with regard to the business and operations of the Company, its
subsidiaries and its affiliates as requested by the Company’s President, and may
include all or some of the services set forth on Exhibit A attached hereto
(collectively, the “Services”).




-1-
















US-DOCS\105819763.3

--------------------------------------------------------------------------------





(b)    Consultant shall devote such time as is necessary for the proper
performance of the Services, but is expected to devote approximately, but no
more than, 40 hours per month during the Consulting Period.
3.Compensation for Services. During the Consulting Period, the Company shall pay
Consultant a fee (the “Consulting Fee”) of $10,000 per month. The monthly
Consulting Fee shall be paid to Consultant in arrears on each monthly
anniversary of the Transition Date during the Consulting Period (beginning on
the first monthly anniversary of the Transition Date). In addition, each
outstanding vested Company stock option held by Consultant as of the Transition
Date (each, a “Pre-Consulting Stock Option”) shall, during the Consulting
Period, remain outstanding and exercisable in accordance with its terms starting
on the Transition Date (based on Consultant’s continued provision of Services
thereafter rather than continued employment), but in no event beyond the outside
expiration date of such Pre-Consulting Stock Option.
4. Expenses. During the Consulting Period, the Company shall reimburse
Consultant for reasonable expenses in accordance with the Company’s
substantiation and reimbursement policies applicable to independent contractors,
as in effect from time to time.
5.Termination of Consultancy. Either the Company or Consultant may terminate the
Consulting Period and Consultant’s Services hereunder at any time, for any
reason, upon written notice to the other party, subject to the following
requirements upon termination.
(a)    Termination Without Cause. If the Company terminates the Consulting
Period and Consultant’s Services hereunder without Cause (as defined below)
after the three-month anniversary of the Transition Date, then, subject to
Consultant’s timely execution and non-revocation of a general release of claims
in a form prescribed by the Company (and notwithstanding anything in Section 4
hereof to the contrary), the Company shall pay Consultant $10,000, in a single
lump-sum payable on the 30th day following the termination date.
(b)    Any Termination. If the Consulting Period and the Consultant’s Services
hereunder are terminated for any reason, (i) the Company shall pay to Consultant
any portion of the Consulting Fee that has been earned but unpaid through such
date of termination, and (ii) unless such termination was by the Company for
Cause, all remaining Pre-Consulting Stock Options shall remain exercisable for
three months following the termination date (but in no event beyond the outside
expiration date of such Pre-Consulting Stock Option). In addition, if the
Consulting Period and the Consultant’s Services hereunder are terminated for any
reason not described in Section 5(a) hereof, Consultant shall immediately
forfeit all Consulting Fees payable with respect to periods of service following
such termination date.
(c)    Return of Property. Upon the termination of the Consulting Period and
Consultant’s Services hereunder for any reason, Consultant agrees to return to
the Company all documents of the Company and its affiliates (and all copies
thereof) and all other Company or Company affiliate property that Consultant has
in its possession, custody or control. Such property includes, without
limitation: (i) any materials of any kind that Consultant knows contain or
embody any proprietary or confidential information of the Company or an
affiliate of the Company (and all reproductions thereof), (ii) computers
(including, but not limited to, laptop computers, desktop computers and similar
devices) and other portable electronic devices (including, but not limited to,
tablet computers), cellular phones/smartphones, credit cards, phone cards, entry
cards, identification badges and keys, and (iii) any correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the customers, business
plans, marketing strategies, products and/or processes of the Company




-2-
















US-DOCS\105819763.3

--------------------------------------------------------------------------------





or any of its affiliates and any information received from the Company or any of
its affiliates regarding third parties.
(d)    Exclusivity of Benefits. Except as expressly provided in this Agreement,
the Company shall have no further obligations to Consultant upon termination of
the Consulting Period and Consultant’s Services hereunder.
(e)    Definition of “Cause”. For purposes of this Agreement, “Cause” shall mean
the occurrence of any of the following conditions:
(i)    any act or omission that constitutes a material breach by Consultant of
any of his material obligations under this Agreement, after a written demand for
substantial performance is delivered to Consultant by the President that
specifically identifies the manner in which the President believes that
Consultant has materially breached such obligations and Consultant’s failure to
cure such alleged breach not later than 30 days following his receipt of such
notice;
(ii)    conviction or plea of guilty or nolo contendere to a charge of
commission of a felony or a misdemeanor involving moral turpitude;
(iii)    the commission of dishonest, fraudulent or deceptive acts or practices
in connection with Consultant’s services that are materially injurious to the
Company, monetarily or otherwise; or
(iv)    Consultant’s ongoing willful refusal to follow the proper and lawful
directions of the President after a written demand for substantial performance
is delivered to Consultant by the President that specifically identifies the
manner in which the President believes that Consultant has refused to follow its
instructions and Consultant’s failure to cure such refusal not later than 30
days following his receipt of such notice.
For purposes of this definition, no act, or failure to act, on the part of
Consultant shall be considered “willful” unless it is done, or omitted to be
done, by Consultant in bad faith or without reasonable belief that Consultant’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon (A) authority given by the President or (B) the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Consultant in good faith and in the best interests of the Company.
6.Cooperation. In addition to the Services (and without further compensation),
Consultant agrees that, following the Transition Date, Consultant will use
commercially reasonable efforts to cooperate with the Company, to the extent
reasonably requested by the Company, to consult, advise and provide relevant
input with respect to any internal investigation or administrative, regulatory
or judicial proceeding involving matters that were within the scope of
Consultant’ duties and responsibilities to the Company and its affiliates during
employment with the Company.
7.Covenants.
(a)    Notwithstanding anything in this Agreement to the contrary, the parties
acknowledge and agree that Consultant previously made certain representations
with respect to confidential information and non-solicitation, as set forth in
Sections 5 – 7 of the Employment Agreement, and Consultant hereby acknowledges
and agrees that such provisions shall remain in full force and effect in
accordance with their terms and that Consultant shall be bound by their terms.
In addition, the Company acknowledges and




-3-
















US-DOCS\105819763.3

--------------------------------------------------------------------------------





agrees that the Company’s representations with respect to indemnification and
insurance policies, as set forth in Section 8 of the Employment Agreement, shall
remain in full force and effect in accordance with their terms and that the
Company shall be bound by their terms.
(b)    During the Consulting Period, Consultant shall not be engaged in any
other business activity which would interfere with the performance of duties
hereunder or be competitive with the business of the Company (a “Restricted
Business”).  The foregoing restrictions shall not be construed as preventing
Consultant from making passive investments in other businesses or enterprises;
provided, however, that such other investments will not require services on the
part of Consultant which would in any manner impair the performance of his
duties under this Agreement, and provided further that such other businesses or
enterprises are not engaged in any business competitive to the business of the
Company; provided that nothing herein shall prevent Consultant from owning up to
3 percent of the capital stock of a publicly held entity carrying on a
Restricted Business so long as the Consultant does not actively participate in
the control of such Restricted Business.
8.Non-Disparagement. Consultant agrees not to disparage the Company, any
affiliate of the Company and/or any officers, directors, employees, shareholders
and/or agents of the Company or any affiliate of the Company in any manner
intended or reasonably likely to be harmful to them or their business, business
reputation or personal reputation.
9.Exceptions. Notwithstanding anything in this Agreement to the contrary,
nothing contained in this Agreement shall prohibit Consultant (or Consultant’s
attorney) from (a) filing a charge with, reporting possible violations of
federal law or regulation to, participating in any investigation by, or
cooperating with the U.S. Securities and Exchange Commission (“SEC”), the
Financial Industry Regulatory Authority (“FINRA”), the EEOC, the NLRB, the
Occupational Safety and Health Administration, the U.S. Commodity Futures
Trading Commission, the U.S. Department of Justice or any other securities
regulatory agency, self-regulatory authority or federal, state or local
regulatory authority (collectively, “Government Agencies”), or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation, (b) communicating directly with, cooperating with, or
providing information (including trade secrets) in confidence to any Government
Agencies for the purpose of reporting or investigating a suspected violation of
law, or from providing such information to Consultant’s attorney or in a sealed
complaint or other document filed in a lawsuit or other governmental proceeding,
and/or (c) receiving an award for information provided to any Government Agency.
Pursuant to 18 USC Section 1833(b), Consultant will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, nothing in this
Agreement is intended to or shall preclude Consultant from providing truthful
testimony in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law.
If Consultant is required to provide testimony, then unless otherwise directed
or requested by a Governmental Agency or law enforcement, Consultant shall
notify the Company in writing as promptly as practicable after receiving any
such request of the anticipated testimony and at least ten days prior to
providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) to afford the Company a
reasonable opportunity to challenge the subpoena, court order or similar legal
process.
10.Representations.




-4-
















US-DOCS\105819763.3

--------------------------------------------------------------------------------





(a)    Consultant represents and warrants that Consultant has no outstanding
agreement, relationship or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Consultant from performing
hereunder or complying with the provisions hereof, and further agrees that
Consultant will not enter into any such conflicting agreement or relationship
during the Consulting Period. Consultant agrees to comply with any insider
trading policy, ethics policy and business conduct policy of the Company during
the term of this Agreement. Consultant agrees to not use information received by
Consultant during the term of this Agreement for personal gain or take advantage
of any business opportunities that arise as a result of this Agreement that
might be of interest to the Company. Consultant agrees that if Consultant makes
any “reportable transactions” under Section 16 of the Exchange Act of 1934, as
amended, Consultant shall immediately notify the Company of such transactions.
(b)    Consultant hereby acknowledges (i) that Consultant has consulted with or
has had the opportunity to consult with independent counsel of Consultant’s own
choice concerning this Agreement, and has been advised to do so by the Company,
and (ii) that Consultant has read and understands this Agreement, is fully aware
of its legal effect, and has entered into it freely based on Consultant’s own
judgment.
11.Independent Contractor. Consultant expressly acknowledges and agrees that, as
of the Transition Date, Consultant is solely an independent contractor and shall
not be construed to be an employee of the Company in any matter under any
circumstances or for any purposes whatsoever. Except as expressly contemplated
by this Agreement, the Company shall not be obligated to (a) pay on the account
of Consultant any unemployment tax or other taxes required under the law to be
paid with respect to employees, (b) withhold any monies from the fees of
Consultant for income tax purposes or (c) provide Consultant with any benefits,
including without limitation health, welfare, pension, retirement, or any kind
of insurance benefits, including workers’ compensation insurance.
Notwithstanding the foregoing, any amounts payable to Consultant in respect of
his service as an employee of the Company prior to the Transition Date shall be
subject to withholding in accordance with applicable law. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to this Agreement, and to pay any
applicable income, self-employment and other taxes thereon. Consultant and the
Company hereby acknowledge and agree that this Agreement does not impose any
obligation on the Company to offer employment to Consultant at any time.
12.Assignment. This Agreement and the rights and duties hereunder are personal
to Consultant and shall not be assigned, delegated, transferred, pledged or sold
by either Consultant without the prior written consent of the Company.
Consultant hereby acknowledges and agrees that the Company may assign, delegate,
transfer, pledge or sell this Agreement and the rights and duties hereunder (a)
to an affiliate of the Company or (b) to any third party (i) that acquires all
or substantially all of the assets of the Company or (ii) that is the surviving
or acquiring corporation in connection with a merger, consolidation or other
acquisition involving the Company. This Agreement shall inure to the benefit of
and be enforceable by the parties hereto, and their respective heirs, personal
representatives, successors and assigns.
13.Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Consultant: at Consultant’s most recent address on the records of the
Company.
If to the Company:
The New Home Company Inc.




-5-
















US-DOCS\105819763.3

--------------------------------------------------------------------------------





85 Enterprise, Suite 450
Aliso Viejo, CA 92656
Attn: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
14.Section 409A. To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Internal Revenue Code and Department of
Treasury regulations and other interpretive guidance issued thereunder (“Section
409A”). Notwithstanding any provision of this Agreement to the contrary, if the
Company determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A, the Company shall work in good faith
with Consultant to adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A,
including without limitation, actions intended to (a) exempt the compensation
and benefits payable under this Agreement from Section 409A, and/or (b) comply
with the requirements of Section 409A; provided, however, that this Section 14
shall not create an obligation on the part of the Company to adopt any such
amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so. Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments. To the extent permitted under Section 409A, any
separate payment or benefit under this Agreement or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of Section
409A.
(a)    Survival. Section 6 (Cooperation), Section 7 (Covenants), Section 8
(Non-Disparagement), Section 9 (Exceptions), and Section 11 (Independent
Contractor) hereof shall survive any termination of this Agreement and shall
continue in effect.
15.Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
interpreted under the laws of the State of California, without regard to
conflict of law principles.
16.Entire Agreement; Counterparts. Effective as of the Transition Date, this
Agreement, together with the Separation Agreement (and any equity award
agreements referenced therein), constitute the complete and final agreement of
the parties and supersede any prior agreements between them, whether written or
oral, with respect to the subject matter hereof. No waiver, alteration, or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.
17.Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms thereof, shall not affect the validity of this Agreement
as a whole, which shall at all times remain in full force and effect.


[SIGNATURE PAGE FOLLOWS]






-6-
















US-DOCS\105819763.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Consultant has hereunto set Consultant’s hand, and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.








THE NEW HOME COMPANY INC.,
a Delaware corporation






By:
/s/ Leonard Miller    
Name: Leonard Miller
Title: President and Chief Operating Officer









“CONSULTANT”




___/s/ Thomas Redwitz____________________
Thomas Redwitz



















S-0
















US-DOCS\105819763.3

--------------------------------------------------------------------------------





EXHIBIT A


CONSULTING SERVICES


1.
Meetings. Consultant is expected to meet with the Company’s President and other
personnel at the request of the Company’s President at the Company’s
headquarters or one of its divisional headquarters at such times as mutually
agreed between Consultant and the Company’s President.



2.
Design and Product Services. Consultant shall devote significant energy to
design and product services, including review of the Division’s architectural
plans and site planning and aiding the President in the oversight of the design
review process.



3.
Land Transactions. Provide advice at the request of the Company’s President
regarding certain land purchase and fee deal transactions, including maintenance
and transition of relationships with land owners.



4.
President Requests. Consultation and participation with other Company’s matters
as reasonably requested by the Company’s President.







A-0
















US-DOCS\105819763.3